  Case 8:20-cv-01536-MSS-JSS Document 1 Filed 07/07/20 Page 1 of 5 PageID 1




                            UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

                                               CASE NO:

BLUE-GRACE LOGISTICS LLC individually and
f/u/b/o THROUGH TRANSPORT MUTUAL INSURANCE
ASSOCIATION LIMITED

       Plaintiff,
vs.

HARRY LOGISTICS, INC.

      Defendant.
________________________________________________/

                                          COMPLAINT

       Plaintiff BLUE-GRACE LOGISTICS, LLC (“BLUE-GRACE”) individually and for the

use and benefit of THROUGH TRANSPORT MUTUAL INSURANCE ASSOCIATION

LIMITED, by and through undersigned counsel files this Complaint against Defendants HARRY

LOGISTICS, INC. and alleges as follows:

 1. BLUE-GRACE has at all times material been a Florida limited liability company engaged in

      business as a broker of motor freight services throughout the United States.

 2. BLUE-GRACE operates as an FMCSA authorized property broker registered pursuant to 49

      USC § 13904 and at all times material has been assigned USDOT 2228092 and MC-413071.

 3. BLUE-GRACE was retained by LSC Communications, Inc. (“LSC”) to arrange for the

      transportation its cargo by motor carrier from Illinois to California.

 4. Through Transport Mutual Insurance Association Limited (“THROUGH TRANSPORT”) is

      a corporation organized and existing under the laws of Bermuda with its principal place of

      business located at Victoria Place, 5th Floor, 31 Victoria Street, Hamilton HM 10, Bermuda.
Case 8:20-cv-01536-MSS-JSS Document 1 Filed 07/07/20 Page 2 of 5 PageID 2




5. Defendant HARRY LOGISTICS, INC. is now and at all times herein material was engaged

   in business as a motor truck carrier within the United States. HARRY LOGISTICS is a

   citizen of the state of California.

6. HARRY LOGISTICS operates as an FMCSA authorized motor carrier registered pursuant

   to 49 USC § 13902 and at all times material has been assigned MC Number: MC657668 and

   US DOT Number: 1810024.

7. HARRY LOGISTICS is not an FMCSA authorized property broker.

8. This Court has jurisdiction pursuant to 28 U.S.C. §§133 and 1337 in that this claim arises

   out of the interstate shipment of goods and the amount in controversy exceeds $75,000, and

   pursuant to 28 U.S.C. §1332 in that Plaintiff BLUE-GRACE and the Defendant are citizens

   of different states and the amount in controversy exceeds USD $75,000.00 exclusive of

   interest and costs.

9. In July 2019, cargo owner LSC retained BLUE-GRACE to provide freight brokerage

   services with respect to a shipment of printed matter (hereinafter “the cargo”) from Mattoon,

   Illinois to Stockton, California.

10. In July 2019 BLUE-GRACE retained motor carrier HARRY LOGISTICS to provide motor

   carrier shipping services to transport the cargo from Mattoon, Illinois to Stockton, California

   pursuant to the Carrier Load Tender and Motor Carrier (Truckload) Transportation

   Agreement (hereinafter “the Agreement”) between BLUE-GRACE and HARRY

   LOGISTICS.

11. The Agreement includes a Forum Selection Clause which provides as follows: “The Parties

   agree and consent to the exclusive jurisdiction of the State and Federal courts with venue in

   Hillsborough County, Florida in any action to interpret or enforce this Agreement”.



                                               2
Case 8:20-cv-01536-MSS-JSS Document 1 Filed 07/07/20 Page 3 of 5 PageID 3




12. Pursuant to the terms of the Agreement, carrier HARRY LOGISTICS agreed to transport the

   cargo tendered by broker BLUE-GRACE.

13. On or about July 29, 2019, the cargo was tendered to HARRY LOGISTICS in good order

   and condition which HARRY LOGISTICS accepted and agreed to transport from Mattoon,

   Illinois to Stockton, California.

14. HARRY LOGISTICS failed to deliver the cargo in the same good order and condition.

15. The cargo was damaged as a result of a truck fire during motor carriage from Mattoon,

   Illinois to Stockton, California while in the possession of another motor carrier to whom

   HARRY LOGISTICS illegally double brokered the load.

16. As a result of the of the damage to the cargo, LSC presented a claim for the value of the

   damaged cargo to BLUE GRACE in the amount of $82,781.16.

17. BLUE-GRACE in turn presented the cargo claim to HARRY LOGISTICS.

18. HARRY LOGISTICS did not pay, decline or make a settlement offer in writing on the cargo

   damage claim within sixty (60) days of receipt of the claim.

19. In accordance with its agreement with LSC, BLUE GRACE was obliged to pay LSC for the

   value of the cargo, which should have been paid by HARRY LOGISTICS.

20. BLUE GRACE paid LSC’s cargo claim in the amount of $82,781.16.

21. BLUE-GRACE presented the cargo claim to its insurer THROUGH TRANSPORT.

22. THROUGH TRANSPORT paid BLUE GRACE’s claim for reimbursement under the terms

   of the indemnity insurance agreement between them, less BLUE GRACE’S $25,000

   deductible.

23. Payment of the cargo claim amount has not been made by HARRY LOGISTICS although

   duly demanded.



                                             3
  Case 8:20-cv-01536-MSS-JSS Document 1 Filed 07/07/20 Page 4 of 5 PageID 4




          COUNT I BREACH OF CONTRACT AGAINST HARRY LOGISTICS

       Plaintiff incorporates by reference and realleges paragraphs 1 – 23 as if fully set forth

herein and further alleges as follows:

 24. On or about July 29, 2019, BLUE GRACE brokered the shipment of the cargo to motor

     carrier HARRY LOGISTICS pursuant to the Agreement.

 25. Pursuant to the Agreement and load tender from BLUE GRACE, HARRY LOGISTICS was

     to transport the cargo on its own equipment from Mattoon, Illinois to Stockton, California.

 26. In breach of the Agreement HARRY LOGISTICS failed to transport the cargo on its own

     equipment from Mattoon, Illinois to Stockton, California.

 27. In breach of the Agreement, HARRY LOGISTICS double brokered the shipment to another

     motor carrier.

 28. In further breach of the Agreement HARRY LOGISTICS failed to pay, decline or make a

     settlement offer in writing on the cargo damage claim within sixty (60) days of receipt of the

     claim and as a result, under the express terms of the Agreement, such failure is deemed

     admission by HARRY LOGISTICS of full liability for the amount claimed and a material

     breach of the Agreement.

 29. BLUE-GRACE and THOUGH TRANSPORT, as subrogee of BLUE GRACE, have been

     damaged by HARRY LOGISTICS’s breaches of the Agreement.

     WHEREFORE, BLUE-GRACE LOGISTICS, LLC individually and f/u/b/o THROUGH

TRANSPORT MUTUAL INSURANCE ASSOCIATION LIMITED demands judgment against

HARRY LOGISTICS for monetary damages in the amount of $82,781.16 plus costs, interest and

such other and further relief as may be just in the premises.




                                                 4
  Case 8:20-cv-01536-MSS-JSS Document 1 Filed 07/07/20 Page 5 of 5 PageID 5




Dated this 6th day of July, 2020.




                                    BLANCK & COOPER, P.A.
                                    5730 S.W. 74th Street, Suite #700
                                    Miami, Florida 33143
                                    Phone: (305) 663-0177
                                    Facsimile: 305-663-0146

                                    BY:_/s/ Jonathan S. Cooper, Esq.___________
                                    Jonathan Cooper, Esquire
                                    Florida Bar Number: 99376
                                    Attorney for Plaintiff


7901/Complaint




                                       5
